Citation Nr: 0123668	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-16 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date, prior to December 9, 
1998, for a grant of service connection for tinnitus and 
assignment of a 10 percent disability rating.

2.  Entitlement to an effective date, prior to December 9, 
1998, for assignment of an increased (compensable) evaluation 
of 10 percent for duodenal ulcer.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran retired from active duty in February 1975 after 
having completed more than 22 years of active military 
service.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  During the appeal 
period, the veteran relocated within the jurisdiction of the 
VARO in Houston, Texas.  

The issue of entitlement to an increased rating for PTSD is 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran appealed the effective date of December 9, 
1998 for a grant of service connection for tinnitus with 
assignment of a 10 percent disability rating, and an 
effective date of December 9, 1998 for assignment of an 
increased (compensable) rating of 10 percent for duodenal 
ulcer which the RO had granted in a March 1999 rating 
decision.

2.  On July 11, 2001, prior to the promulgation of a decision 
in the appeal, the appellant notified the Board that he had 
withdrawn the appeal of these issues.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant of the issues of entitlement to an effective date, 
prior to December 9, 1998 for a grant of service connection 
for tinnitus with assignment of a 10 percent rating, and an 
effective date, prior to December 9, 1998 for assignment of 
an increased (compensable) rating of 10 percent for duodenal 
ulcer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Under 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 
20.204(b) (2000).  Withdrawal may be made by the appellant or 
by his or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2000).  

At the July 2001 Board hearing the appellant and his 
representative informed the undersigned Board Member that the 
issues of entitlement to an effective date, prior to December 
9, 1998, for a grant of service connection for tinnitus with 
assignment of a rating of 10 percent, and for assignment of 
an increased (compensable) rating of 10 percent for duodenal 
ulcer were being withdrawn (Transcript (T) 5).  Therefore, 
there remain no allegations of errors of fact or law for 
appellate consideration regarding these matters.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and to the extent indicated, it is dismissed as to 
the foregoing claims without prejudice.  

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), does not 
affect matters on appeal when the question is one limited to 
purely legal questions.  Dela Cruz v. Principi, No. 99-158 
(U.S. Vet. App. Aug. 21, 2001); see also Livesay v. Principi, 
No. 00-51 (U.S. Vet. App. Aug. 30, 2001) (en banc) holding 
the VCAA is not applicable where it could not affect a 
pending matter or could have no application as a matter of 
law.  The recently published regulatory amendments merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3,159 and 3.326(a)).


ORDER

The appeal of entitlement to an effective date, prior to 
December 9, 1998, for a grant of service connection for 
tinnitus with assignment of a 10 percent disability rating is 
dismissed. 

The appeal of entitlement to an effective date, prior to 
December 9, 1998, for assignment of an increased 
(compensable) evaluation of 10 percent for duodenal ulcer is 
dismissed. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The thorough development of the claim takes on additional 
importance in light of a significant change in the law during 
the pendency of this appeal that is applicable to the matter 
being considered.  On November 9, 2000, the President signed 
into law the VCAA.  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991) as applicable.  The VA recently published final 
regulations to implement the statutory changes.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)). 

The record shows that the RO in August 1996 granted service 
connection for PTSD and assigned a 30 percent rating under 
the diagnostic criteria then in effect.  The RO continued the 
30 percent rating in 1999 after it reviewed VA outpatient 
records and the report of a recent VA psychiatric 
examination.  

The veteran's claims file contains VA information messages 
that show he requested hospitalization in June 1999, and had 
a mental hygiene clinic visit scheduled in March 2001.  The 
VA reports coinciding with these dates are not of record.  

At the recent Board hearing the veteran stated that he was 
hospitalized for psychiatric reasons in the previous year, 
and that he was seen regularly through VA for medication and 
counseling (T 3, 7).  He explained that he had been 
hospitalized at a military facility or a regional medical 
center, and that he would try to obtain the records (T 5, 6).  
The veteran also stated he had not worked in many years (T 
7).  These records are not on file and there is no 
correspondence on file since the hearing to indicate the 
records are not available.  Thus, in view the evidence, the 
Board may only conclude that the record does not contain 
pertinent medical evidence that likely exists.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The representative in August 2000 clearly raised the issue of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  This 
claim is inextricably intertwined with the claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 
339-40 (1996); Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The veteran's service-connected PTSD is currently rated 30 
percent and he is presumed to be seeking the maximum 
evaluation in view of the coexisting TDIU claim.  Each basis 
of entitlement, schedular or TDIU, may provide a 100 percent 
rating.  The claim for a TDIU must be fully developed as 
discussed in Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 
Vettese v. Brown, 7 Vet. App. 31, 35 (1994).  See also 
Bowling v. Principi, 15 Vet. App. 1 (2001).

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the case is remanded for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should ask the 
appellant to provide the names, addresses 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for his psychiatric disability, and 
inability to work.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been obtained.  
38 U.S.C.A. § 5103A(b), (c) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-45,631 
(August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).

Regardless of his response, the RO should 
secure the veteran's complete VA clinical 
file, which should be obtained and 
associated with the claims file.    

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A (b)(2) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-45,631 (to be codified at 
38 C.F.R. § 3.159(e))..


3.  The RO arrange for a VA special 
psychiatric examination of the veteran to 
determine the current extent of severity 
of PTSD.  

The claims file, copies of the previous 
and amended criteria for rating mental 
disorders, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).

The examiner should conduct any tests 
deemed necessary.  The examiner should 
identify all of the veteran's psychiatric 
symptoms or manifestations and offer an 
opinion as to how each symptom or 
manifestation affects, and to what 
extent, his reliability, flexibility and 
efficiency levels, and, in general, his 
social and industrial adaptability.  

If the veteran is found to have any other 
psychiatric disorder(s), the 
manifestations and impairment resulting 
therefrom should be dissociated from the 
service-connected PTSD to the extent 
possible.  

Any consultations with other 
specialist(s) deemed necessary for a 
comprehensive evaluation should be 
obtained.  A complete rationale should be 
offered for all opinions and conclusions 
expressed. 

The examiner should also assign a 
numerical score under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual of Mental Disorders.  
It is imperative that the physician 
explain the meaning of the numerical 
score assigned, in terms of social and 
industrial impairment, and distinguish 
between impairment related to service-
connected and nonservice-connected 
disorders, as found, in the GAF score.  
The examiner must express an opinion as 
to the impact of PTSD and any other 
related psychiatric disorder, as 
determined, on the veteran's ability to 
obtain and retain employment.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination(s) may adversely affect the 
outcome of his claims.  

Moreover, the governing regulations 
provide that failure to report without 
good cause for an examination in 
conjunction with a claim for an increased 
rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

The Board errs as matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that all new notification 
requirements and development procedures 
required by the new law, the VCAA of 2000 
are fully complied with and satisfied.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
Supp. 2001).  See also 66 Fed. Reg. 
45,620, 45,630-45-632 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a disability rating for PTSD in excess of 
30 percent in accordance with the 
applicable criteria.  The RO should also 
adjudicate the intertwined issue of 
entitlement to a TDIU, which should be 
completed in accord with the holdings in 
Friscia, Vettese and Bowling.  The RO 
should also document its consideration of 
the applicability of 38 C.F.R. §§ 
3.321(b)(1), 4.16(b) (2000), as 
warranted.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered relevant to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



